Citation Nr: 1507789	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant (the Veteran) is represented by: Guam Veterans Affairs Office


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Honolulu, Hawaii.

In June 2012, the Board remanded the appeal to obtain additional records.  In May 2014, the Board reopened and remanded the issues listed above for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also reopened and granted service connection for diabetes mellitus, denied service connection for a right knee disability, and denied reopening of entitlement to service connection for a left knee disability.  The Board's decision with respect to those matters is final.  38 C.F.R. § 20.1100 (2014). 

It appears that no rating action has been undertaken to implement the Board's grant of service connection for diabetes mellitus since the May 2014 decision.  The Board reiterates that service connection is in effect for diabetes mellitus, and that rating action by the RO is necessary to implement the Board's prior decision.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have an herbicide-presumptive skin disability; a current skin rash is not related to service or to any service-connected disability.

2.  Current bilateral hearing loss did not become manifest to a compensable degree within one year of service separation, and is not related to service.  

CONCLUSIONS OF LAW

1.  A skin rash was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  Bilateral hearing loss was not incurred in service; an organic disease of the nervous system, to include sensorineural hearing loss, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a skin disability on the basis that it resulted from exposure to herbicide agents in Korea.  He is seeking service connection for bilateral hearing loss on the basis that it resulted from acoustic trauma in service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as organic disease of the nervous system, to include sensorineural hearing loss, are presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board finds that, while the Veteran was treated for various skin conditions in service, each had resolved by the time of service separation, and no current skin disability is related to service, to include presumed herbicide exposure therein.  

Regarding a current disability, a July 2014 VA skin disorders examiner provided a diagnosis of seborrheic keratosis.  Regarding the date of onset of the skin disability, the Veteran has not been consistent in his account.  While he related to the July 2014 VA examiner that he had the problem in service and after service, he reported on the notice of disagreement in March 2009 that "My current disability is a condition that did not manifest itself (that is, did not show up or have its onset) during service, but is presumed to have started, or be connected to something that happened, during service."  Thus, within the period of the current claim and appeal, the Veteran has reported inconsistent accounts of the onset of a skin disability.  

Service treatment records reveal treatment from February through November of 1971 for symptoms affecting the skin, including sores, inflammation, and a wart on the penis, with corresponding assessments including condyloma and balanitis.  In October 1971, the Veteran was treated for a rash located in the groin area, which appeared to the examiner to be fungal in nature.  In November 1971, the Veteran was treated for a rash located in the groin area and on the left buttock.  However, the report of examination at service separation in December 1971 reveals normal clinical findings for the skin.  

The report of examination during a period of reserve service (not active duty), in March 1976, reveals a notation of tinea versicolor, which is defined as "a common, chronic noninflammatory and usually symptomless skin disorder."  See Hernandez v. West, No. 97-566, 16 Vet. App. 460, 1999 WL 446872 (June 14, 1999) (nonprecedential decision) citing Dorland's Illustrated Medical Dictionary 1723-24 (27th ed. 1988).  At the time of the March 1976 examination, the Veteran reported no history of skin diseases or current skin diseases.  

When examined in July 2014, the examiner noted a current rash consistent with seborrheic dermatitis, but did not find a rash consistent with tinea versicolor (as found in March 1976).  The examiner cited pertinent medical literature as demonstrating that tinea versicolor is a yeast that is normally found on the human skin and only becomes troublesome under certain circumstances, such as a warm and humid environment.  The presence and frequency of seborrheic dermatitis increases with age, with onset usually in the middle age, but can be found in younger patients.  The examiner opined that there is no association or linkage of either seborrheic dermatitis or tinea versicolor to Agent Orange exposure.  Therefore, the examiner found it less likely than not that current seborrheic dermatitis, or previously diagnosed tinea versicolor, are directly caused by the Veteran's presumed exposure to herbicides such as Agent Orange.  

There is no medical opinion that conflicts with that of the July 2014 VA examiner.  The Veteran has not demonstrated or asserted any medical training or knowledge regarding skin disorders.  While laypersons are generally competent to describe observable symptoms, and may in some circumstances be competent to opine as to onset and nexus, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that providing a diagnosis of a skin disorder, and distinguishing the symptoms of one skin disorder from another, are matters requiring medical knowledge.  The opinion of the July 2014 VA examiner is the only competent opinion of record regarding the diagnosis and etiology of the Veteran's current skin disorder.  As that opinion is against a nexus between the current disorder and service, the Board concludes that service connection for a skin disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding hearing loss, service treatment records reveal no complaint of or treatment for hearing loss during service.  When the Veteran was examined accepted and enrolled for service, an audiometric examination was not conducted.  A whispered voice test revealed findings of 15/15 in each ear.  The July 2014 VA examiner found that the whispered voice test is not a valid test.  

At service separation in December 1971, findings for ears and auditory acuity were clinically normal.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
5
5
10

In March 1976, more than four years after service separation, findings for ears and auditory acuity were still normal.  The Veteran denied a history of hearing loss or current hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
20
15
15
15
20

The Board notes that, while the Veteran's hearing apparently worsened in the more than four years after service separation, hearing loss in each ear was still not manifest to a compensable level (see 38 C.F.R. § 3.385).  Therefore, there is no presumption of service connection for sensorineural hearing loss as an organic disease of the nervous system.  

In July 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
25
LEFT
15
20
30
25
30

Speech recognition ability was 90 percent in the right ear and 88 percent in the left ear.  The July 2014 VA examiner opined that current hearing loss in the right and left ear is not at least as likely as not related to service; the Veteran's hearing loss occurred after release from military service; and the hearing loss is not service connected.  The rationale was that the service separation audiogram indicates normal hearing in both ears.  

As with the claimed skin disorder, the Veteran asserted in the notice of disagreement, in March 2009, "My current disability is a condition that did not manifest itself (that is, did not show up or have its onset) during service, but is presumed to have started, or be connected to something that happened, during service."  Thus, to the extent he now maintains that he had hearing loss in service, he has not been consistent on this point.  The Board finds the clinical results in service, and more than four years after service, to be more reliable than the Veteran's recollection more than 40 years later.  Moreover, the examiner's opinion is consistent with the evidence showing not only normal findings at service separation, but normal findings more than four years after service separation.  

The Board acknowledges that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the competent evidence regarding nexus is against the claim.  There is no medical opinion that conflicts with that of the July 2014 VA examiner.  

Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, relating a loss in hearing acuity which occurs years after asserted noise exposure, as is demonstrated by the clinically normal March 1976 examination, falls outside the realm of common knowledge of a lay person.  The Veteran's opinion is therefore not competent evidence.  

As a preponderance of the evidence is against a nexus between sensorineural hearing loss and service, the Board concludes that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2007, January 2009, May 2009, May 2010, and June 2012, under the Veterans Claims Assistance Act of 2000 (VCAA), and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough VA skin disorders examination and a VA audiological evaluation, as well as medical opinions regarding the etiology of the skin disability and hearing loss.  The Veteran has made no specific allegations as to the inadequacy of either opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a prior remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's June 2012 remand instructions by obtaining VA records from the VA Pacific Islands Health Care System in Guam since April 2010.  The RO substantially complied with the Board's May 2014 remand instructions by obtaining VA examinations and opinions regarding the claimed skin disability and hearing loss.  

Neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist. 


ORDER

Service connection for a skin rash is denied. 

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for hypertension primarily on the basis that it is related to herbicide exposure in service.  The evidence substantiates a current diagnosis of hypertension, as shown in a July 2014 VA examination report.  While the opinion of the July 2014 examiner regarding whether there is an etiologic relationship between the current hypertension and herbicide exposure in service is negative, another VA physician has opined that the Veteran's hypertension is related to his service-connected diabetes mellitus on a secondary basis.  A November 24, 2008 letter from a physician at the VA Guam Outpatient Clinic notes that the Veteran was then being treated for hypertension and hyperlipidemia which were "related to his diabetes."  

This opinion suggests that there is an etiologic relationship between the Veteran's hypertension and his diabetes mellitus, or that the hypertension is proximately due to or a result of the service-connected diabetes mellitus.  However, there is no explanation given for the opinion, and it is not clear that the physician intended an etiologic opinion, or whether he was simply restating the Veteran's assertions.  

The weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board therefore finds that an addendum opinion is necessary addressing whether the Veteran's hypertension is related to his service-connected diabetes mellitus, and addressing the medical basis for this relationship.  

Accordingly, the case of entitlement to service connection for hypertension  is REMANDED for the following action:

1. Obtain an addendum opinion from the VA physician who composed the November 24, 2008 letter.  If the same physician is no longer available, obtain an opinion from another appropriate medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

The individual designated to provide the opinion should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

If the answer to the above question is negative, please state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension has been aggravated by the service-connected diabetes mellitus (i.e., whether the  hypertension permanently increased in severity beyond the natural course of the disease as a proximate result of the service-connected diabetes ).   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim of entitlement to service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


